DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions

Applicant’s election without traverse of claims 8-20 in the reply filed on 11/29/2021 is acknowledged.
Claims 1-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention of Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tan (US 2017/0092693; IDS 05/15/2020).
110a accommodates one or more MRAM cells and the second region 110b accommodates a logic component. (Para, 0033; Fig.1a). Tan explains in one embodiment, the MRAM cell includes a storage or memory element 160 which is disposed in between ILD levels having tight pitch. (Para, 0033; Fig.1a). Tan discloses the device comprises a dielectric layer 120 corresponding to the ILD level having metal level Mx with x=1, 2, 3, etc. of which the memory element is disposed thereon. (Para, 0035; Fig.1a). Tan explains the dielectric layer 120 in this disclosure may be referred to as a first ILD level having tight pitch and its via and metal levels may be referred to as a first interconnect level. (Para, 0035; Fig.1a). Tan explains that in the first 110a and second 110b regions, metal lines 135 are disposed in the metal level Mx of the dielectric layer 120. (Para, 0035; Fig.1a). Tan discloses the metal line 135 may be referred to as a lower interconnect of the ILD levels with tight pitch in the first 110a and second 110b regions. (Para, 0035; Fig.1a). These disclosures and the illustrations of Figure 1a teach and/or suggest the limitation of claim 8 where an apparatus comprises a first dielectric layer that has a device area (110a) and a logic area (110b) adjacent to the device area; a first bottom interconnect formed in the device area of the first dielectric layer, a second bottom interconnect formed in the first dielectric layer in the logic area. 
Tan goes on to explain the metal line 135 in the first region, for example, is coupled to a MTJ element of the MRAM cell and may be used for connection purpose and couples the MTJ element to the first S/D region of the select transistor 118. (Para, 0035; Fig.1a). Tan explains the metal line 135 in the second region is coupled to the first S/D region of the logic transistor 116 disposed on the substrate. (Para, 0035; Fig.1a). These disclosures and the illustrations of Figure 1a teach and/or suggest the limitation of claim 8 where an apparatus comprises a device on top of the first bottom interconnect. Tan discloses a dielectric liner 140 is disposed above the dielectric layer 120 in the first and second regions 110a-110b and covers 135 in the first and second regions. (Para, 0037; Fig.1a). Tan explains the dielectric liner, serves as an etch stop layer and it may be a low k dielectric liner such as NBLoK. (Para, 0037; Fig.1a). Tan discloses a second dielectric layer 150 is disposed on the dielectric layer 120 by disposing it on the dielectric liner 140. (Para, 0038; Fig.1a). Tan discloses the dielectric layer 150, includes a low-k dielectric material, such as SiCOH. (Para, 0038; Fig.1a). Tan discloses the second dielectric layer 150 includes trenches in the first region and the trench in the first region 110a accommodates a bottom electrode of a storage element of the MRAM cell. (Para, 0039: Fig1a). Tan explains, the trench in the first region 110a, extends from the top surface of the dielectric layer 150 to the top surface of the metal line 135. (Para, 0039; Fig.1a). 
Tan discloses an encapsulation liner in the form of vertical dielectric spacers 182 may line exposed side surfaces of the MTJ stack in the first region and it may be a low k dielectric liner. (Para, 0045); Fig.1a).  Tan discloses a third dielectric layer 125 and a fourth dielectric layer 127 are disposed over the second dielectric layer 150. (Para, 0046; Fig.1a). Tan explains dielectric layers 125 and 127, cover the storage elements in the first region and include trenches to accommodate the top electrodes 166 over the MTJ stacks. (Para, 0046; Fig.1a). This disclosure and the illustrations of Figure 1a teach and/or suggest the limitation of claim 14. Tan discloses the dielectric layers 125, 127 and 150, may correspond to a second ILD level having tight pitch. (Para, 0046; 1a). These disclosures and the illustrations of Figure 1a teach and/or suggest the limitation of claim 8 where an apparatus comprises a first interlayer dielectric capping the device but not covering the logic area, wherein a distance from the bottom first interconnect to the top of the first interlayer dielectric defines a device layer of the apparatus. Tan discloses the second ILD level includes a dual damascene interconnect structure in the second region 110b. (Para, 0047; Fig.1a). Tan explains, the dielectric layers 125 and 150 accommodate a via contact 174 which couples a metal line 175 or second upper interconnect to the lower interconnect 135 in the logic region 110b. (Para 0047; Fig.1a). Tan explains the metal 175 is disposed in the metal level while the via contact 174 is disposed in the via level of the second ILD level and together the via and metal levels of the second ILD level may be referred to as a second interconnect level. (Para, 0047; Fig.1a). These disclosures and the illustrations of Figure 1a teach and/or suggest the limitation of claims 9-10. 
Tan discloses a fifth dielectric layer 129 and a dielectric liner 142 are disposed over the second ILD level having tight pitch and it covers the storage elements in the first region and dual damascene interconnect in the second region. (Para, 0049; Fig.1a). Tan discloses liner layer 142 and fifth dielectric layer 129, may be referred to as a third ILD level. Tan explains the third ILD level includes dual damascene interconnect structures in the first and second regions. (Para, 0050; Fig.1a). Tan discloses dielectric layer 129 includes via contact 184 which couples a metal line 185 or third interconnect to the top electrode 166 over the MTJ stack in the memory region 110a and includes via contact 184 which couples a metal line 185 to the underlying interconnect 175 in the logic region 110b. (Para, 0050; Fig.1a). Tan explains the metal line 185 is disposed in the metal level while the via contact 184 is disposed in the via level of the third ILD level. (Para, 0050; Fig.1a). Tan discloses the via 184 and metal levels 185 of the third ILD level may be referred to as a third interconnect level. (Para, 0050; Fig.1a). These disclosures and the illustrations of Figure 1a teach and/or suggest the limitation of claim 12.  
Therefore, the recitations of claims 8-12 and 14 would have been obvious to one of ordinary skill in the art at the time of filing the present application in view of the explicit disclosures and illustrations of Tan and the teachings one of ordinary skill in the art would have reasonably understood from the disclosures of Tan as discussed above. 
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claim 13 further limits the apparatus of claim 8, with the recitation, wherein the second bottom interconnect protrudes upward from the first dielectric layer into the device layer. The discloeus and illustrations of Tan as discussed above fail to teach and/or suggest this limitation of claim 13. The prior art fails to provide other relevant disclosures which cure the deficiency of Tan to teach and/or suggest the limitation of claim 8. Therefore, claim 8 includes allowable subject matter. 
The following is an examiner’s statement of reasons for allowance: Independent claim 15 is also directed to an apparatus similar in scope to the apparatus recited in independent claim 8. The disclosures and illustrations of Tan as discussed above in the rejection of claims 8-12 and 14 are also applicable to independent claim 15. As discussed above Tan also teaches and/or suggests the limitations of claim 15 where an apparatus comprises a first dielectric layer that has a device area and a logic area adjacent to the device area; a first bottom interconnect formed in the device area; a device on top of the first bottom interconnect; a first interlayer dielectric capping the device, wherein a distance from the first bottom interconnect to the top of the first interlayer dielectric defines a device layer of the apparatus. Tan also explicitly discloses, while one metal line is shown for the second region in metal level Mx+1, it is understood that there could be other suitable number of metal lines in the same metal level of the second region. (Para, 0047). Still, this disclosure and the disclosures of Tan as discussed above fall short of teaching the limitation of claim 15 where an apparatus comprises a stack of interconnects formed above the logic area adjacent the device wherein the stack of interconnects comprises multiple layers of interconnect sand dielectric caps within the device layer. Moreover, the prior art fails to provide other relevant disclosures which cure the deficiency of Tan to teach and/or suggest this limitation of claim 15. Therefore independent claim 15 and claims 16-20 depending therefrom are allowable. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899